     Case 2:16-cv-02604-KJM-DMC Document 71 Filed 07/22/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT WILLIAM TUNSTALL, JR.,                     No. 2:16-CV-2604-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    JOSEPH BICK, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s fourth amended complaint (ECF No.

19   68).

20                  The Court is required to screen complaints brought by prisoners seeking relief

21   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

22   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

23   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

24   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

25   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

26   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

27   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

28   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the
                                                        1
     Case 2:16-cv-02604-KJM-DMC Document 71 Filed 07/22/20 Page 2 of 4

 1   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it

 2   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 3   with at least some degree of particularity overt acts by specific defendants which support the

 4   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 5   impossible for the Court to conduct the screening required by law when the allegations are vague

 6   and conclusory.

 7

 8                                           I. BACKGROUND

 9                  Plaintiff filed his original complaint on November 1, 2016. See ECF No. 1.

10   Plaintiff has amended this complaint four times by order of the court. See ECF No. 26; ECF No.

11   31; ECF No. 571; ECF No. 68. Plaintiff states he has extreme difficulty reading, writing, and

12   comprehending spoken language due to a developmental disability and extensive brain damage.

13   See ECF No. 68, pgs. 1-2. As a result, plaintiff has faced great difficulty while trying to

14   understand the Court’s previous explanations of why his claims were deficient. Id.

15                  The Court issued an order instructing plaintiff to file an amended complaint due to

16   deficiencies in plaintiff’s third amended complaint. See ECF No. 60. The Court advised plaintiff

17   that his First Amendment access to court claim and Fourteenth Amendment due process claim

18   regarding false charges could pass screening if amended. See ECF No. 60, pgs. 10-11. Plaintiff

19   otherwise stated a cognizable Eighth Amendment medical care claim, Fourteenth Amendment

20   due process claim, First Amendment retaliation claim, Eighth Amendment excessive force claim,
21   and Americans with Disabilities Act violation. See ECF No. 60, pgs. 4-11. The Court also

22   advised plaintiff that his Fifth Amendment Miranda rights claim, Fourteenth Amendment prison

23   grievance claim, and Eighth Amendment verbal harassment claim could not pass screening even

24   if plaintiff attempted to amend the complaint. Id.

25   ///

26   ///
27
            1
                     The docket erroneously marks ECF No. 57 as plaintiff’s second amended
28   complaint. It is plaintiff’s third amended complaint.
                                                       2
     Case 2:16-cv-02604-KJM-DMC Document 71 Filed 07/22/20 Page 3 of 4

 1                                           II. DISCUSSION

 2                  An amended complaint supersedes the original complaint. See Ferdik v. Bonzelet,

 3   963 F.2d 1258, 1262 (9th Cir. 1992). Because plaintiff amended his third amended complaint,

 4   the Court cannot refer to the prior pleading to make plaintiff’s amended complaint complete. See

 5   Local Rule 220. An amended complaint must be complete in itself without reference to any prior

 6   pleading. See id.

 7                  Plaintiff’s present fourth amended complaint is far more disorganized and does not

 8   rectify the defects in plaintiff’s third amended complaint which were amendable to rectification.

 9   Plaintiff’s present complaint does not address plaintiff’s First Amendment access to court claim.

10   Plaintiff’s amended complaint also does not remedy the issues with plaintiff’s previous

11   Fourteenth Amendment false accusation claims because plaintiff only offers one conclusory

12   statement that defendant Rogers made false allegations. See ECF No. 60, pg. 7.

13                  In addition, many of plaintiff’s previously cognizable claims are no longer alleged

14   with sufficient detail to pass screening. For example, plaintiff’s third amended complaint states a

15   cognizable Eighth Amendment excessive force claim against “Asian Nurse Doe Defendant” by

16   claiming that “Asian Nurse” dropped her left knee on plaintiff’s hand, shoved her right knee on

17   plaintiff’s abdomen, and threatened to push plaintiff off a gurney. See ECF No. 60, pg. 4. In his

18   present complaint, plaintiff only makes the conclusory assertions that “Asian Nurse” assaulted

19   him and that she is a terrorist. See ECF No. 68, pgs. 7-8. Plaintiff’s fourth amended complaint

20   contains numerous similar instances where plaintiff’s new complaint does not allege sufficient
21   factual information to state a cognizable claim. Very few, if any, of plaintiff’s claims would pass

22   screening in his fourth amended complaint.

23                  Because plaintiff has not been able to amend the defects in his previous

24   complaints, and because plaintiff’s third amended complaint stated some cognizable claims, the

25   Court will provide plaintiff an opportunity to withdraw his current fourth amended complaint, in

26   which event the Court will direct service of the third amended complaint as to the cognizable
27   claims previously identified. If plaintiff elects not to withdraw the fourth amended complaint, the

28   Court will issue findings and recommendations that the action be dismissed for failure to state a
                                                       3
     Case 2:16-cv-02604-KJM-DMC Document 71 Filed 07/22/20 Page 4 of 4

 1   claim upon which relief can be granted.

 2

 3                                         III. CONCLUSION

 4                  Accordingly, IT IS HEREBY ORDERED that plaintiff may withdraw his Fourth

 5   Amended Complaint within 30 days of the date of service of this order, in which event this action

 6   shall proceed on plaintiff’s third amended complaint filed on June 3, 2019. Absent plaintiff’s

 7   withdrawal of the Fourth Amended Complaint, the Court will issue Findings and

 8   Recommendations relative to the defects in that pleading, and Plaintiff will be provided an

 9   opportunity to object thereto.

10

11   Dated: July 22, 2020
                                                           ____________________________________
12                                                         DENNIS M. COTA
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
